In an action to recover a down payment in connection with a contract for the sale of real property, the defendants John Williams and Catherine Williams appeal from an order of the Supreme Court, Suffolk County (Molia, J.), dated April 16, 2004, which granted the plaintiffs motion for summary judgment and denied their cross motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action to recover a down payment made in connection with a contract for the sale of real property. In opposition to her prima facie demonstration of entitlement to judgment as a matter of law, the defendants *453John Williams and Catherine Williams failed to raise a triable issue of fact that the plaintiff forfeited the down payment by violating certain terms of the contract concerning the procurement of a mortgage commitment (see Severini v Wallace, 13 AD3d 434 [2004]). Ritter, J.P., Luciano, Mastro and Skelos, JJ., concur.